—Order, Supreme Court, New York County (Juanita Bing Newton, J.), entered on or about June 15, 1998, which denied defendant’s motion for remission of forfeited bail, unanimously affirmed, without costs.
The record demonstrates that, contrary to defendant’s contention, his bail was reinstated, not exonerated, on February 22, 1990. Accordingly, a new forfeiture order was properly entered on June 19, 1990 when defendant failed to appear in court due to his incarceration. Thus, it was a proper exercise of discretion to deny the motion for remission since defendant’s incarceration after committing a crime while out on bail “did not constitute an exceptional circumstance, and was the result of his willful conduct” (People v Cotto, 262 AD2d 138). Concur— Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.